                   UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT CHARLESTON


RONALD L. COSNER,

               Plaintiff,

v.                               Civil Action No. 2:18-cv-01499

DR. THISTLETHWAITE, JOSHUA
SHREWSBERY, SANDRA MAY, DR. LYE,
U.M. BESS, PSIMED, INC., WEXFORD
HEALTH SOURCES, INC., and
MOUNT OLIVE CORRECTIONAL COMPLEX,

               Defendants.


                    MEMORANDUM OPINION AND ORDER


          Pending are (1) defendants Josh Shrewsbery, Sandra

May, Dr. Lye, and Wexford Health Sources, Inc.’s motion to

dismiss, filed June 5, 2019; (2) and defendants Dr.

Thistlethwaite and PSIMED, Inc.’s motion to join in the other

defendants’ motion to dismiss, filed October 18, 2019.


          This matter having been referred to United States

Magistrate Judge Dwane L. Tinsley pursuant to 28 U.S.C.

§ 636(b)(1)(B), he filed his Proposed Findings and

Recommendations (“PF&Rs”) on November 7, 2019 and November 12,

2019.   Magistrate Judge Tinsley recommends that the court (1)

deny defendants’ motion to dismiss for insufficient service of

process, pursuant to Rule 12(b)(5) of the Federal Rules of Civil
Procedure, it being further noted by this court that the movants

have since been served, (2) deny defendants Dr. Thistlethwaite

and PSIMED, Inc.’s motion to join therein, it being further

noted by this court that the movants have since been served, and

(3) dismiss Mount Olive Correctional Complex as a defendant

inasmuch as it is not a person suable under 42 U.S.C. § 1983 and

is further immune from suit in federal court under the Eleventh

Amendment.


         No objections having been filed to either PF&R, the

parties have waived de novo review by this court.    Accordingly,

it is ORDERED as follows:


         1.   That both PF&Rs be, and they hereby are, adopted

              and incorporated in full herein.


         2.   That defendants Josh Shrewsbery, Sandra May, Dr.

              Lye, and Wexford Health Sources, Inc.’s motion to

              dismiss be, and it hereby is, denied without

              prejudice.


         3.   That defendants Dr. Thistlethwaite and PSIMED,

              Inc.’s motion to join therein be, and it hereby

              is, denied without prejudice.


         4.   That Mount Olive Correctional Complex be, and it

              hereby is, dismissed as a defendant.


                                2
         The matter continues to be referred to Magistrate

Judge Tinsley for further proceedings.   The Clerk is directed to

forward copies of this memorandum opinion and order to

plaintiff, all counsel of record, and the United States

Magistrate Judge.


                         ENTER: December 24, 2019




                                3
